Citation Nr: 0407563	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  98-19 662A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Emory Givens, Attorney at Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



REMAND

The veteran had active military service from August 1958 to 
April 1981.  He died in July 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by which the 
RO denied service connection for the cause of the veteran's 
death.  This matter was remanded in October 1999 for further 
development.  In January 2001, the Board denied the claim of 
service connection for the cause of death.  The appellant 
appealed.  In an order dated in November 2001, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion for remand and vacated the Board's January 2001 
decision.  In August 2002, the Board remanded this matter for 
additional development to include arranging for a VA 
physician to review the medical records contained in the 
claims folder and render an opinion as to whether the fatal 
non-small cell lung cancer was etiologically related to the 
veteran's period of service or any disorder noted therein, or 
was caused or chronically worsened by the veteran's service-
connected skin disability or pes planus.  

A medical note dated in November 2003 reflects that a 
physician reviewed the veteran's medical chart page by page, 
and concluded that the non-small cell lung cancer was most 
likely related to the veteran's smoking and not another 
cause.  According to the reviewer, the claims file does not 
provide a reason to conclude that the veteran's smoking 
directly resulted from his service, although it was felt that 
it may have begun during service.  The reviewer concluded 
that the non-small cell lung cancer was not etiologically 
related to the veteran's military service, but rather to his 
smoking behavior whenever it may have begun.  The reviewer 
also concluded that the non-small cell lung cancer was not at 
all related to the dermatitis or to the pes planus.  

While, the service medical records do not reveal tobacco use 
during service, a July 1988 VA progress note shows a history 
of smoking for 20 years.  An August 1988 progress note 
reflects a history of cigarette use of one pack per day for 
two years.  A discharge summary dated in August 1988 also 
reflects a history of smoking a pack per day of cigarettes 
for two years.  A May 1997 VA consultation sheet shows a 
social history of tobacco use.  The November 2003 reviewer 
also indicated that there was evidence of tobacco use for 30 
years or so.  Therefore, the record does suggest tobacco use 
that may have begun during military service.

As the appellant's claim was submitted in August 1997, the 
prohibitions against tobacco-related claims found at 38 
U.S.C.A. § 1103 are not applicable.  Prior to that 
provision's enactment, claims were adjudicated in accordance 
with VAOPGCPREC 2-93 which provided that a determination of 
whether nicotine dependence may be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles and that 
service connection may be established for a disability or 
death if the evidence establishes that the underlying disease 
or injury was caused by tobacco use during service.  
VAOPGCPREC 19-97 held that secondary service connection for 
death or disability attributable to tobacco use subsequent to 
military service could be established based on nicotine 
addiction that had arisen in service if the addiction was the 
proximate cause of the death or disability.  See 38 C.F.R. § 
3.310 (2003).  That opinion noted that the VA Under Secretary 
for Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  See Davis v. West, 13 Vet. App. 178, 183 
(1999).  Considering these instructions regarding the manner 
in which claims based on tobacco use are to be adjudicated, 
and given the VA reviewer's opinion along with the other 
evidence suggesting tobacco use during the veteran's period 
of military service, additional development is warranted to 
provide the appellant notice as to the evidence needed to 
substantiate her claim under this tobacco-use theory, notice 
of the applicable law, and to allow the RO to readjudicate 
under this theory.  (The Board finds that, given the November 
2003 opinion evidence, this theory of entitlement is 
reasonably raised by the record.)  Any additional development 
deemed warranted should be accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed as to the tobacco-use theory of 
service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.159.  In 
particular, the appellant should be asked 
to provide any lay evidence she may have as 
to the veteran's use of tobacco during and 
since his period of military service.

2.  After the above-requested development 
is accomplished, the RO should arrange for 
the VA physician who provided the November 
2003 opinion, if available, to review the 
claims file again, including any newly 
obtained evidence, and if tobacco use 
during service is suggested, determine the 
medical probabilities that the fatal non-
small cell lung cancer was attributable to 
any nicotine dependence that arose as a 
result of the veteran's tobacco use during 
service.  The reviewer should explain in 
detail his rationale for any opinions 
rendered.  (If the same reviewer is not 
available, another reviewer should be asked 
to provide these opinions.)

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the appellant an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

